DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-28 are under examination. 
Response to Amendment
Applicant’s amendments have not overcome the prior art rejections of record, as explained further below. 
Applicant has introduced New claims 21-28. Claim 21 is essentially a duplicate of already-rejected claim 18. Examiner respectfully points out that it is unclear to the Examiner the intention of Applicant in introducing this essentially duplicate claim. New claim 21 differs from previous claim 18 only with (1) the intended use recitations of the preamble (“coolant within a piping serving a primary loop of a nuclear reactor”) and with (2) the substitution of “the borated water solution” from claim 18 with “the coolant within the piping.” The crux of claims 18 and 21 is identical, and the Examiner’s rejections thereof over Martin in view of Mansell was upheld by the PTAB in parent claim 15/066,607 in their Decision dated 02/04/2020.  	If Applicant’s intention is for New claim 21 to be interpreted differently than previous claim 18, then Examiner asks that Applicant make any patentable differences clear in the next Response. Examiner is happy to be available for an interview if Applicant would find this to be helpful for compact prosecution of the instant case. 

Response to Arguments
Applicant's arguments, see Remarks dated 3/01/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (page 6) the following: “Mansell does not teach or suggest to measure the boron concentration with sensors…Mansell discloses that the boron concentration is an input to a calculation, rather than disclosing boron as a determined parameter…measured from a sensor…Therefore, there is clearly no teaching or suggestion in Martin or Mansell to sense or measure a boron concentration.”  	In response, Examiner points out that Martin (not Mansell) was used to teach measuring a reactor parameter with sensors. See the Examiner’s rejection of claims 18 and 21 in which Martin’s Figure 2 is cited, with sensors including transmitters T1 and T2, receivers R1 and R2, and processor 50. These are the features that are performing the claimed steps of “transmitting…receiving...comparing…and determining.”  	Therefore, the argument that Mansell does not also teach these features is unpersuasive. 
Applicant argues (page 7) that “there is no teaching or suggestion to use the attenuation of the transmitted acoustic signal to measure the boron concentration.”  	In the Examiner’s proposed combination of Martin in view of Mansell, the attenuation of the transmitted acoustic signal is indeed used to determine a known-to-be-useful reactor parameter (fluid level). The Examiner then cited Mansell as showing that boron concentration was known to be yet another example of a known-to-be-useful . The Examiner additionally cited evidence both within Mansell and in the DOE Fundamentals paper that each provide motivations for why the ordinary skilled artisan would want to take the methodology of Martin and apply it to the known-to-be-useful reactor parameter of boron concentration of Mansell.  	Accordingly, the argument that there was no cited motivation is unpersuasive. 
Applicant argues (paragraph bridging pages 7 and 8) that the Examiner “merely asserts a conclusory statement and does not provided [sic] a reasoned explanation, based on evidence of record, to support its conclusion.”  	In response, the Examiner points out that the Examiner’s rejection of independent claims 18 and 21 could not reasonably be considered merely “a conclusory statement” without supporting evidence. The rejection and the explanation of how the references are combined, motivations therefor, as well as supporting evidence from the DOE Fundamentals paper, spans over 5 pages long. This is not “merely assert[ing] a conclusory statement.”  	Accordingly, this argument is unpersuasive. 
Applicant argues (top of page 8) that “the motivation alleged by the Office does not support changing the manual measurement of boron concentration utilizing samples drawn from taps in the reactor coolant system to a real-time acoustic measurement of boron concentration.”  	In response, the primary reference Martin cited by the Examiner does not teach “the manual measurement of boron concentration utilizing samples drawn from taps in .” Therefore, the Examiner is not required to cite a motivation for “changing” this system. 	Accordingly, the argument that the Examiner’s rejection does not address utilizing samples drawn from taps in the reactor coolant system is unpersuasive. 

A note from the Examiner
None of Applicant’s claim language in independent claims 18 or 21 is specific to the parameter of boron concentration. Martin teaches each and every step of independent claims 18 and 21 except the identity of the desired parameter itself. If Applicant wishes to overcome the Martin reference, Examiner believes that incorporating steps into the independent claims that are specific to monitoring boron concentration, as opposed to any other useful reactor parameter, would help to accomplish this purpose.

Duplicate Claims
Applicant is advised that should claim 18 or 21 be found allowable, the other one of claim 21 or 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 18, 20, 21, 24, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,480,793) in view of Mansell (US 5,533,074).
Regarding claim 18, Martin teaches (e.g., see Fig. 2) a method capable of monitoring a boron concentration of a borated water solution (see arrows) in real-time (“coolant fluid, which is basically boron and water,” col. 1, ll. 13-14; “monitoring flow conditions in the coolant of a nuclear reactor,” abstract), comprising the steps of:  	transmitting an acoustic signal through the borated water solution (acoustic transmitter T1 or T2 transmits an acoustic signal to respective receiver R1 or R2 through the borated coolant shown by the arrows in Fig. 2);  	receiving the transmitted acoustic signal after the transmitted acoustic signal has passed through at least a portion of the borated water solution, at a known distance between a transmitter (T2) structured to transmit the acoustic signal and a receiver (R2) configured to receive the transmitted acoustic signal (see Fig. 2: receiver R2 receives acoustic signal from transmitter T2 through pipe 28, which has a known distance);  	comparing the received acoustic signal to the transmitted acoustic signal to determine an attenuation of the transmitted acoustic signal through the borated water solution (it is via comparison of the transmitted signal and the received signal, said comparison which is indicative of the attenuation, or alteration, of the signal as it moves from T2 to R2, that the desired parameter can be monitored: comparison of a transmitted acoustic signal with a received acoustic signal is described in reference to Fig. 2: “knowledge of the level of the free surface 31 is essential,” col. 6, ll. 7-8, and this . 6, ll. 12-14); and  	determining a reactor parameter from the attenuation of the transmitted signal (the attenuation of the signal between T2 and R2 is used to determine the parameter of coolant level: “The acoustic alteration of a sonic signal by reflection or transmission through the free surface 31 provides more definitive information for measurement of the level,” col. 6, ll. 12-14).
Martin does not explicitly teach that the reactor parameter is boron concentration.
Martin teaches in col. 6, ll. 7-8 that the transmitted/received signal comparison is used to determine the parameter of “measurement of the [fluid] level.”  	Martin teaches that there are other known useful reactor parameters to measure, including parameters indicating entrained bubbles, a vortex or whirlpool formations, entrained solid particulates, and “various other conditions that affect the nuclear reactor” (col. 4, ll. 60-67).  	Martin further teaches that his monitoring method is not limited to the parameter of fluid level, but that it can also be applied to chemical systems within the reactor: “The flow condition monitor of the present invention has applications other than monitoring the coolant flow conditions…The flow condition monitor may also provide useful information in connection with the chemical volume control systems,” col. 7, l. 64 – col. 8, l. 5.
But, among all of these different useful reactor parameters that are measured with sensors in Martin, he does not explicitly state that boron concentration is among them. 
However, Mansell does teach that boron concentration is a useful reactor parameter to monitor. Mansell is also in the art area of using sensors to monitor fluid within nuclear reactor piping (abstract) and teaches monitoring boron concentration (e.g., determining boron concentration in order to calculate coolant levels, col. 6, ll. 26-67). A purpose for this teaching is, as explained by Mansell (col. 4, ll. 46-48), because boron concentration is an important factor to monitor in nuclear power plants because it affects coolant density. 
The combination of the boron concentration parameter of Mansell with the monitoring method of Martin would have produced a method wherein a transmitter sent acoustic signals across a distance of borated coolant to a receiver for the purpose of monitoring boron concentration, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Martin, a person of ordinary skill would have predicted that combining Mansell’s boron concentration with Martin’s monitoring would have produced Applicant's claimed invention of using a conventional acoustic monitoring method in order to monitor the useful reactor parameter of boron concentration. 
The skilled person’s motivation for the combination would have been the expectation of, as explained by Mansell (col. 4, ll. 46-48), because boron concentration . 
Additionally, as is extremely well-known by the ordinary skilled artisan, monitoring boron concentration levels is important because adjusting boron concentration in the coolant is how the reactor operator adjusts reactivity in the core. This is evidenced by the DOE Fundamentals1 paper regarding “Nuclear Parameters” (page 31):
The most common soluble poison in commercial pressurized water reactors (PWR) is boric acid, which is often referred to as "soluble boron," or simply "solbor." The boric acid in the coolant decreases the thermal utilization factor, causing a decrease in reactivity. By varying the concentration of boric acid in the coolant (a process referred to as boration and dilution), the reactivity of the core can be easily varied. If the boron concentration is increased, the coolant/moderator absorbs more neutrons, adding negative reactivity. If the boron concentration is reduced (dilution), positive reactivity is added. The changing of boron concentration in a PWR is a slow process and is used primarily to compensate for fuel burnout or poison buildup. The variation in boron concentration allows control rod use to be minimized, which results in a flatter flux profile over the core than can be produced by rod insertion …. This property of chemical shim limits the allowable boron concentration because any greater concentration makes the moderator temperature coefficient of reactivity positive. 


Thus, the monitoring of boron concentration in the reactor coolant was considered a fundamental tenet of introductory nuclear reactor education at the time of Applicant’s invention, as it was known that its controlled adjustment allows the operator to control core reactivity, but its concentration must be monitored to ensure it does not become too high or too low.
Because Martin’s acoustic monitoring method is capable of being used to monitor lots of different useful reactor parameters, and because Mansell teaches that boron concentration was a useful reactor parameter to monitor, the combination of these teachings would have resulted in the use of a known methodology in a manner consistent with its scope.
The ordinary skilled artisan would therefore be motivated to take the acoustic monitoring method of Martin and apply it to determine the useful reactor parameter of boron concentration. 
Accordingly, claim 18 is rejected as obvious over Martin in view of Mansell. 
Regarding claim 20, the above-described combination of Martin in view of Mansell teaches all the elements of the parent claim. Additionally, as already cited above, Martin teaches using the attenuation between the transmitter and the receiver to mathematically determine the reactor parameter in real-time. 
The combination of Martin with Mansell additionally teaches obtaining the pressure and temperature of the solution at a time of transmission of the signal (Mansell, pressure transducers 40 and the presence of temperature sensors is implicit because temperature data is explicitly collected in the system of Mansell [e.g., col. 6, ll. 26-35]; “Each pressure transducer 40 issues an electrical signal carried by cable to a control area, such as the reactor control room, where the signal is fed into a controller that includes a microprocessor 30 and display,” col. 5, ll. 43-46). 
A purpose for this teaching is, as described by Mansell (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in . 
The combination of the temperature and pressure sensors of Mansell with the monitor of above-combined Martin with Mansell would have produced a method comprising a transmitter, a receiver, and pressure and temperature sensors, with data from them all being used for monitoring boron concentration, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin with Mansell, a person of ordinary skill would have predicted that combining Mansell’s temperature and pressure sensors with above-combined Martin with Mansell's method would have produced Applicant's claimed invention of a reactor monitoring method that tracked pressure and temperature, as is extremely well-known in and pervasive throughout the nuclear art. The skilled person’s motivation for the combination would have been the expectation of, as described by Mansell (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in nuclear power plants because of how they affect coolant density and because they can relay information about coolant levels. Accordingly, claim 20 is rejected as obvious over Martin in view of Mansell.

Regarding claim 21, Martin teaches (e.g., see Fig. 2) a real-time method capable of monitoring a boron concentration of a coolant (see arrows) within a piping (18, 28) serving a primary loop of a nuclear reactor (“coolant fluid, which is basically boron and . 1, ll. 13-14; “monitoring flow conditions in the coolant of a nuclear reactor,” abstract) comprising:  	transmitting an acoustic signal through the coolant within the piping (acoustic transmitter T1 or T2 transmits an acoustic signal to respective receiver R1 or R2 through the borated coolant shown by the arrows in Fig. 2);  	receiving the transmitted acoustic signal after the transmitted acoustic signal has passed through at least a portion of the coolant within the piping, at a known distance between a transmitter (T2) structured to transmit the acoustic signal and a receiver (R2) configured to receive the transmitted acoustic signal (see Fig. 2: receiver R2 receives acoustic signal from transmitter T2 through pipe 28, which has a known distance);  	comparing the received acoustic signal to the transmitted acoustic signal to determine an attenuation of the transmitted acoustic signal through the coolant within the piping (it is via comparison of the transmitted signal and the received signal, said comparison which is indicative of the attenuation, or alteration, of the signal as it moves from T2 to R2, that the desired parameter can be monitored: comparison of a transmitted acoustic signal with a received acoustic signal is described in reference to Fig. 2: “knowledge of the level of the free surface 31 is essential,” col. 6, ll. 7-8, and this area 31 is directly between transmitter T1 and its receiver R1, and, as such, “The acoustic alteration of a sonic signal by reflection or transmission through the free surface 31 provides more definitive information for measurement of the level,” col. 6, ll. 12-14); and  	determining a reactor parameter of the coolant within the piping from the attenuation of the transmitted signal (the attenuation of the signal between T2 and R2 is : “The acoustic alteration of a sonic signal by reflection or transmission through the free surface 31 provides more definitive information for measurement of the level,” col. 6, ll. 12-14).
Martin does not explicitly teach that the reactor parameter is boron concentration. 
Martin teaches in col. 6, ll. 7-8 that the transmitted/received signal comparison is used to determine the parameter of “measurement of the [fluid] level.”  	Martin teaches that there are other known useful reactor parameters to measure, including parameters indicating entrained bubbles, a vortex or whirlpool formations, entrained solid particulates, and “various other conditions that affect the nuclear reactor” (col. 4, ll. 60-67).  	Martin further teaches that his monitoring method is not limited to the parameter of fluid level, but that it can also be applied to chemical systems within the reactor: “The flow condition monitor of the present invention has applications other than monitoring the coolant flow conditions…The flow condition monitor may also provide useful information in connection with the chemical volume control systems,” col. 7, l. 64 – col. 8, l. 5. 
But, among all of these different useful reactor parameters that are measured with sensors in Martin, he does not explicitly state that boron concentration is among them. 
However, Mansell does teach that boron concentration is a useful reactor parameter to monitor. Mansell is also in the art area of using sensors to monitor fluid within nuclear reactor piping (abstract) and teaches monitoring boron concentration (e.g., determining boron concentration in order to calculate coolant levels, col. 6, ll. 26-). A purpose for this teaching is, as explained by Mansell (col. 4, ll. 46-48), because boron concentration is an important factor to monitor in nuclear power plants because it affects coolant density. 
The combination of the boron concentration parameter of Mansell with the monitoring method of Martin would have produced a method wherein a transmitter sent acoustic signals across a distance of borated coolant to a receiver for the purpose of monitoring boron concentration, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Martin, a person of ordinary skill would have predicted that combining Mansell’s boron concentration with Martin’s monitoring would have produced Applicant's claimed invention of using a conventional acoustic monitoring method in order to monitor the useful reactor parameter of boron concentration. 
The skilled person’s motivation for the combination would have been the expectation of, as explained by Mansell (col. 4, ll. 46-48), because boron concentration is an important factor to monitor in nuclear power plants because it affects coolant density. 
Additionally, as is extremely well-known by the ordinary skilled artisan, monitoring boron concentration levels is important because adjusting boron concentration in the coolant is how the reactor operator adjusts reactivity in the core. This is evidenced by the DOE Fundamentals2 paper regarding “Nuclear Parameters” (page 31):
most common soluble poison in commercial pressurized water reactors (PWR) is boric acid, which is often referred to as "soluble boron," or simply "solbor." The boric acid in the coolant decreases the thermal utilization factor, causing a decrease in reactivity. By varying the concentration of boric acid in the coolant (a process referred to as boration and dilution), the reactivity of the core can be easily varied. If the boron concentration is increased, the coolant/moderator absorbs more neutrons, adding negative reactivity. If the boron concentration is reduced (dilution), positive reactivity is added. The changing of boron concentration in a PWR is a slow process and is used primarily to compensate for fuel burnout or poison buildup. The variation in boron concentration allows control rod use to be minimized, which results in a flatter flux profile over the core than can be produced by rod insertion …. This property of chemical shim limits the allowable boron concentration because any greater concentration makes the moderator temperature coefficient of reactivity positive. 


Thus, the monitoring of boron concentration in the reactor coolant was considered a fundamental tenet of introductory nuclear reactor education at the time of Applicant’s invention, as it was known that its controlled adjustment allows the operator to control core reactivity, but its concentration must be monitored to ensure it does not become too high or too low. 
Because Martin’s acoustic monitoring method is capable of being used to monitor lots of different useful reactor parameters, and because Mansell teaches that boron concentration was a useful reactor parameter to monitor, the combination of these teachings would have resulted in the use of a known methodology in a manner consistent with its scope.
The ordinary skilled artisan would therefore be motivated to take the acoustic monitoring method of Martin and apply it to determine the useful reactor parameter of boron concentration. 
. 
Regarding claim 24, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious. Additionally, this combination teaches wherein the piping is a charging line in fluid communication with the primary loop (Mansell, “pressurizer 16 or in the piping leading directly into it,” col. 5, ll. 8-9). The skilled artisan would have been motivated to place the sensors around the charging line for the reasons explained by Mansell in col. 5, ll. 10-15.
Accordingly, claim 24 is rejected as obvious over Martin in view of Mansell.

Regarding claim 25, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious. Additionally, this combination teaches wherein the piping is a hot leg or a cold leg of the primary loop of the nuclear reactor (Martin, hot leg piping 18).Accordingly, claim 25 is rejected as obvious over Martin in view of Mansell.
Regarding claim 26, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious. Additionally, this combination teaches wherein the acoustic transmitter is an ultrasonic transmitter (Martin, “the sensors can be ultrasonic devices that include ultrasonic transmitters,” col. 2, ll. 66-67. Accordingly, claim 26 is rejected as obvious over Martin in view of Mansell.
Regarding claim 28, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious, including that the attenuation is . 
Additionally, Mansell teaches collecting temperature and pressure data and sending it to a processor for subsequent calculations:
	obtaining the pressure and temperature of the coolant at a time of transmission of the acoustic signal (Mansell has both pressure and temperature sensors: pressure transducers 40 and the presence of temperature sensors is implicit because temperature data is explicitly collected in the system of Mansell [e.g., col. 6, ll. 26-35]); and  	using the temperature and the pressure to mathematically determine the boron concentration in real-time (all the collected data is sent to a processor, e.g., “Each pressure transducer 40 issues an electrical signal carried by cable to a control area, such as the reactor control room, where the signal is fed into a controller that includes a microprocessor 30 and display,” col. 5, ll. 43-46; “an algorithm for calculating coolant level from pressure readings from pressure transducers plus temperature and boron concentration data,” col. 6, ll. 32-34. 
The combination of the temperature and pressure readings of Mansell with the monitor of above-combined Martin with Mansell would have produced a method for monitoring boron concentration comprising transmitting, receiving, and getting pressure and temperature data, with all signals connected to a processor for performing calculations, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the . The skilled person’s motivation for the combination would have been the expectation of, as described by Mansell (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in nuclear power plants because of how they affect coolant density and because they can relay information about coolant levels.  
Accordingly, claim 28 is rejected as obvious over Martin in view of Mansell.
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,480,793) and Mansell (US 5,533,074), as combined above, further in view of Mohite-Patil3 (Modeling of Acoustic Wave Absorption in Ocean).
Regarding claim 19, the above-described combination of Martin in view of Mansell teaches all the elements of the parent claim. 
As already cited above, Martin also teaches measuring the attenuation over the known distance in the borated water solution. 
Additionally, Martin teaches wherein the determining step compares the attenuation with a standard: “[A]ttenuations in the signal and noise detected by the first sensor can be detected by the second sensor. The signals can then be processed and compared with the acoustic characteristics of known flow conditions to determine the flow condition being detected,” col. 3, ll. 8-13.
Martin does not teach that the standard is obtained by chemically analyzing a plurality of different concentrations of boron in borated water solutions and measuring the attenuation over the known distance in each of the plurality of different concentrations of boron.
Mohite-Patil does teach this. 
Mohite-Patil is also in the art area of observing boron concentration in liquids with acoustic waves (abstract, introduction) and teaches an experimental determination of the attenuation of an acoustic signal in a borated water solution over the known distance at a plurality of known boron concentrations (e.g., § 2 Simulation Model Absorption coefficient due to Boric Acid and discussion). A purpose for this teaching is, as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  
The combination of the attenuation data of Mohite-Patil with the method of above-combined Martin and Mansell would have produced a boron concentration monitoring method comprising a transmitter and a receiver whose signals were compared with known boron-acoustic wave attenuation data, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin and Mansell, a person of ordinary skill would have predicted that combining Mohite-Patil’s boron concentration analysis with above-combined Martin and Mansell’s method would have produced Applicant's claimed invention of a processor that compared collected data to known data. The skilled , as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  Accordingly, claim 19 is rejected as obvious over above-combined Martin and Mansell in further view of Mohite-Patil.
Regarding claim 27, the above-described combination of Martin in view of Mansell teaches all the elements of the parent claim. 
As already cited above, Martin also teaches measuring the attenuation over the known distance in the borated water solution. 
Additionally, Martin teaches wherein the determining step compares the attenuation with a standard: “[A]ttenuations in the signal and noise detected by the first sensor can be detected by the second sensor. The signals can then be processed and compared with the acoustic characteristics of known flow conditions to determine the flow condition being detected,” col. 3, ll. 8-13. 
Martin does not teach that the standard is obtained by chemically analyzing a plurality of different concentrations of boron in borated water solutions and measuring the attenuation over the known distance in each of the plurality of different concentrations of boron.
Mohite-Patil does teach this. 
Mohite-Patil is also in the art area of observing boron concentration in liquids with acoustic waves (abstract, introduction) and teaches an experimental determination of the attenuation of an acoustic signal in a borated water solution over the known (e.g., § 2 Simulation Model Absorption coefficient due to Boric Acid and discussion). A purpose for this teaching is, as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  
The combination of the attenuation data of Mohite-Patil with the method of above-combined Martin and Mansell would have produced a boron concentration monitoring method comprising a transmitter and a receiver whose signals were compared with known boron-acoustic wave attenuation data, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin and Mansell, a person of ordinary skill would have predicted that combining Mohite-Patil’s boron concentration analysis with above-combined Martin and Mansell’s method would have produced Applicant's claimed invention of a processor that compared collected data to known data. The skilled person’s motivation for the combination would have been the expectation of, as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  Accordingly, claim 27 is rejected as obvious over above-combined Martin and Mansell in further view of Mohite-Patil.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,480,793) and Mansell (US 5,533,074), as combined above, further in view of Seidel (US 8,767,903).
Regarding claim 22, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious. Additionally, Martin teaches transmitting the transmitted acoustic signal and the received acoustic signal to a remote location, wherein the comparing the received acoustic signal to the transmitted acoustic signal is performed at the remote location (in Fig. 2, see the connections between all the transmitters T1, T2 and the receivers R1, R2, all going to the remote location of the processor 50, where the calculations are performed, e.g., “A main processor 50 compares and matches signals from the acoustic detection equipment with the acoustic patterns of the known possible flow conditions contained in the database 48,” col. 5, ll. 9-12). 
This combination does not explicitly state that the transmission can be wireless. 
Seidel does teach this. Seidel is also in the art area of monitoring for nuclear reactors (abstract) and teaches (Fig. 9) wirelessly transmitting signals (via wireless transmitters 122, 124) and received signals (via receiver 138) to a remote location (processing systems 106, 108 are all pictured as “outside containment”). 
A purpose for this teaching is, as explained by Seidel (col. 7, ll. 55-57 and col. 2, ll. 28-38), to provide a wireless mechanism for communicating outside the pressure boundary because replacing wired transmission with wireless greatly simplifies and expedites reactor refueling and maintenance processes because numerous “disconnecting, withdrawing and storing” of the cables is no longer required: “A wireless alternative would thus save days in the critical path of a refueling outage.” 
The combination of the wireless transmission of Seidel with the monitoring method of above-combined Martin and Mansell would have produced a boron .e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin and Mansell, a person of ordinary skill would have predicted that combining Seidel’s wireless transmission with above-combined Martin and Mansell’s monitoring method would have produced Applicant's claimed invention of wireless signal transmission. The skilled person’s motivation for the combination would have been the expectation of, as explained by Seidel (col. 7, ll. 55-57 and col. 2, ll. 28-38), to provide a wireless mechanism for communicating outside the pressure boundary because replacing wired transmission with wireless greatly simplifies and expedites reactor refueling and maintenance processes because numerous “disconnecting, withdrawing and storing” of the cables is no longer required: “A wireless alternative would thus save days in the critical path of a refueling outage.”
Accordingly, claim 22 is rejected as obvious over Martin and Mansell in further view of Seidel.

Regarding claim 23, the above-described combination of Martin and Mansell with Seidel teaches all the elements of the parent claim Additionally, Martin teaches filtering the transmitted acoustic signal and the received acoustic signal at the remote location to remove electronic noise: “The acoustic signals detected by the receivers R1, R2 are filtered by suitable signal filters 55, 56 to remove unwanted noise, and are then inputted . 5, ll. 25-28. Examiner notes that this process is extremely well-known in the art, as noted by Applicant in the Specification at ¶ 21: “The measured signals are filtered to remove electronic noise in an analyzer 74 to meet user defined accuracy requirements using techniques well known to those skilled in the art.” 
Accordingly, claim 23 is rejected as obvious over Martin and Mansell in further view of Seidel.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for .  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 4-page NPL reference in the file 09/02/2020. 
        2 See the 4-page NPL reference in the file 09/02/2020. 
        3 See the 6-page NPL reference in the file 09/02/2020.